THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                               G. Michael Halfenger
DATED: March 25, 2020                                          Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Christel Ninette Ahmad,                       Case No. 20-21745-gmh
                                                             Chapter 13
               Debtor.



    ORDER GRANTING DEBTOR’S MOTION FOR CONTINUATION OF STAY



         The debtor moved under 11 U.S.C. §362(c)(3)(B) for continuation of the automatic

stay as to all creditors. The debtor’s attorney filed an affidavit of service indicating that

the motion and notice of the deadline to object to it were served on all parties in

interest, and no one objected. Nevertheless, based on its review of the record, the court

held a hearing on the motion. The debtor demonstrated, by affidavit and testimony, that

the filing of this case is in good faith as to the creditors to be stayed.

         Therefore, IT IS ORDERED that the debtor’s motion is granted, and the

automatic stay is extended as to all creditors, pursuant to 11 U.S.C. §362(c)(3)(B).

                                             #####




               Case 20-21745-gmh       Doc 24     Filed 03/25/20     Page 1 of 1
